14-4051
    Patterson v. Labella


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 11th day of March, two thousand sixteen.

    PRESENT:
                ROBERT A. KATZMANN,
                            Chief Judge,
                RAYMOND J. LOHIER, JR.,
                CHRISTOPHER F. DRONEY,
                            Circuit Judges.
    _____________________________________

    STEPHEN PATTERSON,

                             Plaintiff-Appellant,

                       v.                                                 No. 14-4051

    DANIEL LABELLA, individually and in his official
    capacity as Utica Police Chief, MARK WILLIAMS,
    individually and in his official capacity as Utica
    Police Chief, JOHN TOOMEY, individually and in
    his official capacity as Utica Police Captain,
    EDWARD NOONAN, individually and in his
    official capacity as Utica Police Officer, HOWARD
    BRODT, individually and in his official capacity as
    Utica Police Officer, OFFICER JOSHUA
    GRANDE, individually and in his official capacity
    as Utica Police Officer, JAMES HOLT, individually
    and in his official capacity as Utica Police Officer,
                                                    1
TODD DUVAL, individually and in his official
capacity as Utica Police Officer, MICHAEL
CURLEY, individually and in his official capacity as
Utica Police Officer, SAMUEL GEDDES,
individually and in his official capacity as Utica
Police Officer, STEVEN HAUCK, individually and
in his official capacity as Utica Police Officer,
BRIAN BANSNER, individually and in his official
capacity as Utica Police Officer, LINDA FATATA,
individually and in her official capacity as Utica
Corporation Counsel, CITY OF UTICA, DANIEL
COZZA, individually and in his official capacity as
Codes Officer, GERALD FOSTER, individually and
in his official capacity as Fire Fighter, JOHN DOE,
unknown individually and in his official capacity as
Utica city employee,

                  Defendants-Appellees.*
________________________________________________

For Plaintiff-Appellant:                        Stephen Patterson, pro se, Utica, New York.

For Defendants-Appellees:                       John Paul Orilio, Zachary Christopher Oren,
                                                Assistant Corporation Counsel, City of Utica Law
                                                Department, Utica, New York.


          Appeal from a judgment of the United States District Court for the Northern District of

New York (D’Agostino, J.).

          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

          Appellant Stephen Patterson, proceeding pro se, appeals the district court’s judgment

dismissing his 42 U.S.C. § 1983 claims that the defendants violated his civil rights by, inter alia,

subjecting him to false arrest, malicious prosecution, and unlawful entry based on incidents that

took place on October 10, 2009, October 24, 2009, and January 1, 2010. We assume the parties’

*
    The clerk of the court is directed to amend the caption to conform to the above.
                                                    2
familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.

       We review de novo a district court’s grant of summary judgment, with the view that

“[s]ummary judgment is appropriate where ‘there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.’” Zann Kwan v. Andalex Grp. LLC, 737 F.3d
834, 843 (2d Cir. 2013) (quoting Fed. R. Civ. P. 56(a)).

       On appeal, Patterson challenges only the dismissal of his false arrest, malicious

prosecution, and unlawful entry claims relating to the October 10, 2009, October 24, 2009, and

January 1, 2010 incidents. Accordingly, he has abandoned his other claims. See LoSacco v. City

of Middletown, 71 F.3d 88, 92–93 (2d Cir. 1995).

       Upon independent review, we conclude that the district court correctly dismissed

Patterson’s false arrest and malicious prosecution claims relating to all three incidents and his

unlawful entry claim related to the January 1, 2010 incident, for essentially the reasons stated in

the district court’s memorandum decision and order.

       We also conclude that the district court correctly dismissed Patterson’s illegal search claim

as to the October 24, 2009 incident on the ground that Patterson had no reasonable expectation of

privacy in a commercial establishment that he opened to the public. See Wash. Square Post No.

1212 Am. Legion v. Maduro, 907 F.2d 1288, 1291 (2d Cir. 1990). In addition, the district court

correctly concluded that the defendant police officers were entitled to qualified immunity. It was

objectively reasonable for them to believe that their conduct was lawful in light of their knowledge

of past incidents at Patterson’s premises, their observations of numerous minors entering and

exiting the building, and their interviews with several of the minors who were loitering outside.

See Salim v. Proulx, 93 F.3d 86, 89 (2d Cir. 1996) (holding that a “qualified immunity defense is


                                                 3
established if … it was objectively reasonable for the defendant to believe that his action did not

violate [clearly established] law”); Tierney v. Davidson, 133 F.3d 189, 196 (2d Cir. 1998) (same).

       We have considered all of Patterson’s remaining arguments and find them to be without

merit. Accordingly, we AFFIRM the judgment of the district court.


                                             FOR THE COURT:
                                             Catherine O=Hagan Wolfe, Clerk




                                                4